DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 23 recites “shapeadaptation”; line 27 recites “againstbiasing”;line 31 recites “baising”; line 31 recites “forcetowards”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 10, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,346,126.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-10 are generic to all that is recited in claims 1-8  of U.S. Patent Number 11,346,126.  In other words, claims 1-8 of U.S. Patent Number 11,346,126 fully encompasses the subject matter of claims 1-10 and therefore anticipates claims 1-10.  Specifically, because mechanical operative catch engagement is a species of the generic category defined by "mechanical operative engagement”.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, U.S. Patent Application Publication Number 2011/0277520 to Nunuparov, discloses a locking device, comprising a mechanical actuator (bolt 12) which can be fastened on a movable door part and a housing (housing 13) which interacts with the actuator and is capable of being fastened to a door counterpart, which housing comprises a receptor (receiving part of housing 13) to which the actuator can be inserted, and the housing comprises a locking element (figure 1a and 1b) which is displaceable between an unlocked position, in which the actuator can be released, and a locked position, in which the actuator can be fixed relative to the receptor, wherein the actuator comprises an engagement tongue (rectilinear body of the bolt) having an engagement recess (cutout within 12) for mechanical operative engagement with a head end (distal end of the locking element; figure 2a and 2b) of the locking element in form of an engagement plunger (arm extending from 1), the engagement plunger being guided in the housing so as to be longitudinally displaceable a spring-biased manner in the in a plunger longitudinal direction relative to an inner fixed bearing (2), and carrying radially displaceable and fixable engagement elements (3) which lock the engagement plunger at its inner contour (complimentary shapes; figures 1a and 1b) in the locked position during a defined state, for which purpose the engagement plunger comprises an engagement stop (cutout within the distal end of 1) at the inner contour which acts in the longitudinal direction, wherein the engagement recess formed on the engagement tongue of the actuator is rotationally symmetrical for operative engagement with the conical head end of the engagement plunger as counterpart (paragraph 37; figures 7a and 7b), wherein the engagement tongue is provided with an electronic identification element (paragraph 12), and wherein the housing comprises a sensor device (7) for detecting electronic identification elements in an area of the receptor (paragraph 30).
However, Nunuparov does not disclose the explicit use of the locking device used on a door and a door frame, wherein said engagement recess and said head end are centering themselves by shape adaptation, wherein the receptor comprises an insertion/pivot range for the engagement tongue in the unlocked position of at least 180°, wherein the catch engagement is achieved by the engagement plunger driven against biasing force towards a locking shaft. which in return runs the engagement tongue into the engagement recess located there in a snap-in manner, and wherein the engagement plunger is guard locked towards said locking shaft by said engagement elements preventing a dipping of the engagement plunger against said biasing force towards the locking shaft.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to locking assemblies:
U.S. Patent Number 10,822,835 to Dewalch et al.; U.S. Patent Number 9,041,510 to Wolski; U.S. Patent Number 8,276,415 to Trempala et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
November 17, 2022